Exhibit 10.6

FIRST AMENDMENT

OF

APOGEE ENTERPRISES, INC.

PARTNERSHIP PLAN

(2005 Restatement)

The “APOGEE ENTERPRISES, INC. PARTNERSHIP PLAN” as adopted by APOGEE
ENTERPRISES, INC., a Minnesota corporation, and first effective June 25, 1987,
and as amended and restated in a document entitled “Apogee Enterprises, Inc.
Partnership Plan (2005 Restatement)” effective January 1, 2005, is hereby
amended as follows:

1. AMENDMENT AND RESTATEMENT. Effective January 1, 2005, Section 1.1 of the Plan
Statement is amended by the addition of the following sentence to the end of the
paragraph:

It is not the intent of Apogee Enterprises, Inc. to in any manner limit any of
the grandfathering provisions found in Internal Revenue Service Notice 2005-1,
Code Section 409A or the regulations. This restatement will be administered and
construed on a basis consistent with this intent.

2. DEFINITION OF TERMINATION OF EMPLOYMENT. Effective January 1, 2005,
Section 1.3.25 of the Plan Statement is amended by removing the last sentence
from Section 1.3.25.

3. EVENTS OF DISTRIBUTION. Effective as of January 1, 2008, Section 6.7 of the
Plan Statement is amended to read in full as follows:

6.7. Events of Distribution.

 

  (a)

Active Participants. To the extent permitted under transitional guidance issued
under Code Section 409A, a Participant who is actively employed with Apogee and
has Vintage Accounts as of October 1, 2008 may elect to modify his or her prior
distribution elections on or before December 31, 2008 to provide that payment of
his or her Vintage Accounts shall be paid (i) in a lump sum upon the earliest
of: a date certain, Retirement, Termination of Employment, Disability, or death,
or (ii) annual installments commencing upon the earliest of: a date certain,
Retirement, Termination of Employment, Disability or death. A Participant shall
elect the manner of distribution on the form approved by the Committee, executed
and delivered to the Committee no later than December 31, 2008. Notwithstanding
the foregoing, if the Participant incurs a separation from service in 2008 and
per the terms of his or her prior distribution

 

Page 1



--------------------------------------------------------------------------------

 

elections, would have commenced payment of all or any portion of his or her
Vintage Accounts in 2008, such portion of the Vintage Accounts shall be paid in
2008, and the remainder shall be paid in accordance with the Participant’s
modified election.

 

  (b) Inactive Participants. To the extent permitted under transitional guidance
issued under Code Section 409A, a Participant who is not actively employed as of
October 1, 2008 and who has not previously elected to commence payment of his or
her Vintage Accounts on or before January 1, 2009 may elect to modify his or her
prior distribution election on or before December 31, 2008. Notwithstanding the
foregoing, if the Participant’s prior distribution election would have commenced
payment of all or any portion of his or her Vintage Accounts in 2008, such
portion of the Vintage Accounts shall be paid in 2008, and the remainder shall
be paid in accordance with the Participant’s modified election.

 

  (c) Financial Hardship. In the event of Financial Hardship, the distribution
shall not exceed the amount determined by the Committee, in its sole discretion,
to meet the immediate need of the Participant on account of the Financial
Hardship.

 

  (d) Yearly Installment Distributions. In the event of installment
distribution, each yearly installment shall be transferred on the last day of
the Fiscal Year in an amount equal to the balance credited (in shares of Common
Stock) to the Participant’s Trust Fund(s) and Vintage Account(s) on the date on
which the yearly distribution is to be made, divided by the remaining number of
distributions to be made.

 

  (e) Specified Employee. Notwithstanding the foregoing, if payments are to be
made on account of Termination of Employment to a Specified Employee (as defined
in the Principal Sponsor’s Specified Employees Policy), payment of the
Participant’s Vintage Accounts shall be suspended until a date that is six
(6) months after the date of the Termination of Employment. As soon as
administratively feasible after the six (6) month anniversary of the
Participant’s Termination of Employment, the Participant shall receive all
payments, without interest, the Participant would have been entitled to receive
during this six month period had the Participant not been a Specified Employee.
Thereafter, payments shall be made in accordance with the foregoing.

4. DEFINITION OF TERMINATION OF EMPLOYMENT. Effective January 1, 2008, Section 6
of the Plan Statement is amended by adding the following new Section 6.8 (and
all subsequent sections are renumbered):

6.8. Termination of Employment. Termination of Employment shall have the
following meaning for distributions of Vintage Accounts. Termination of
Employment shall mean a severance of an employee’s employment relationship with
the Employers and all Affiliates for any reason other than the employee’s death.

 

  (a) A transfer from employment with Apogee to employment with an affiliate, or
vice versa, shall not constitute a Termination of Employment.

 

Page 2



--------------------------------------------------------------------------------

  (b) Whether a Termination of Employment has occurred is determined based on
whether the facts and circumstances indicate that Apogee and employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding twelve (12) month period (or the full period of
services to the employer if the employee has been providing services to the
employer for less than twelve months).

 

  (c) Termination of Employment shall not be deemed to occur while the employee
is on military leave, sick leave or other bona fide leave of absence if the
period does not exceed six (6) months or, if longer, so long as the employee
retains a right to reemployment with Apogee or an affiliate under an applicable
statute or by contract. For this purpose, a leave is bona fide only if, and so
long as, there is a reasonable expectation that the employee will return to
perform services for Apogee or an affiliate. Notwithstanding the foregoing, a
29-month period of absence will be substituted for such 6-month period if the
leave is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of no less than 6 months and that causes the employee to be unable to
perform the duties of his or her position of employment.

 

  (d) Where as part of a sale or other disposition of assets by Apogee to an
employer that is not an affiliate, an employee providing services to Apogee
immediately before the transaction and to the buyer immediately after the
transaction (“Affected Employee”) would otherwise experience a Termination of
Employment from Apogee as a result of the transaction, Apogee and the buyer
shall have the discretion to specify that the Affected Employee has not
experienced a Termination of Employment if (i) the transaction results from bona
fide, arm’s length negotiations, (ii) all Affected Employees are treated
consistently, and (iii) such treatment is specified in writing no later than the
closing date of the transaction.

5. SAVINGS CLAUSE. Save and except as herein expressly amended, the Plan
Statement shall continue in full force and effect.

 

Page 3



--------------------------------------------------------------------------------

October 9, 2008   APOGEE ENTERPRISES, INC.   By  

/s/ Russell Huffer

    Its Chairman and Chief Executive Officer

 

Page 4